      Case 3:21-cv-02450-WHO Document 115 Filed 07/27/21 Page 1 of 6




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2   yurykapgan@quinnemanuel.com
   Robert M. Schwartz (Bar No. 117166)
 3
     robertschwartz@quinnemanuel.com
 4 Michael T. Zeller (Bar No. 196417)
     michaelzeller@quinnemanuel.com
 5 Patrick Schmidt (Bar No. 274777)
     patrickschmidt@quinnemanuel.com
 6 865 South Figueroa Street, 10th Floor

 7 Los Angeles, California 90017
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
10
   555 Twin Dolphin Drive, 5th Floor
11 Redwood Shores, California 94065
   Telephone:    (650) 801-5000
12 Facsimile:    (650) 801-5100
13 Attorneys for Plaintiff Wisk Aero LLC

14

15                              UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                 SAN FRANCISCO DIVISION

18
19 WISK AERO LLC,                             CASE NO. 3:21-cv-02450-WHO

20                Plaintiff,                  WISK’S REQUEST FOR JUDICIAL
                                              NOTICE IN SUPPORT OF ITS MOTION
21         vs.                                TO STRIKE AND DISMISS
22                                            DEFENDANT’S COUNTERCLAIMS (1-4)
     ARCHER AVIATION INC.,
23                                            [[Proposed] Order Granting Motion to Strike
                  Defendant.                  and to Dismiss, Request for Judicial Notice,
24                                            Declaration of Yury Kapgan, and [Proposed]
                                              Order Granting Request for Judicial Notice
25                                            filed concurrently herewith]
26
                                              Hearing Date: September 1, 2021
27                                            Hearing Time: 2:00 p.m.
                                              Hearing Location: Courtroom 2
28

                                                                      Case No. 3:21-cv-02450-WHO
                                                     PLAINTIFF WISK’S REQUEST FOR JUDICIAL NOTICE
       Case 3:21-cv-02450-WHO Document 115 Filed 07/27/21 Page 2 of 6




 1                                REQUEST FOR JUDICIAL NOTICE
 2          PLEASE TAKE NOTICE THAT Plaintiff and Counterclaim Defendant Wisk Aero LLC
 3 (“Wisk”) hereby requests that this Court take judicial notice of and/or consider under the doctrine of

 4 incorporation by reference the following materials, filed concurrently in connection with Wisk’s

 5 Motion to Strike and to Dismiss Defendant and Counterclaimant’s First, Second, Third and Fourth

 6 Counterclaims and Affirmative Defenses.

 7           1.    Exhibit 1 to the Declaration of Yury Kapgan is a series of blog posts dated April 6,
 8 2021 and May 19, 2021, available on Wisk’s public webpage at

 9 https://wisk.aero/news/blog/040621-blog-post/.

10          2.     Exhibit 2 to the Declaration of Yury Kapgan is a press release dated April 6, 2021
11 from the website PR Newswire, available at https://www.prnewswire.com/news-releases/wisk-aero-

12 sues-archer-aviation-for-theft-of-trade-secrets-and-patent-infringement-301263146.html.

13          3.     Exhibit 3 to the Declaration of Yury Kapgan is a publicly available article published
14 in the New York Times on April 6, 2021 and available at

15 https://www.nytimes.com/2021/04/06/business/wisk-archer-lawsuit.html.

16          4.     Exhibit 4 to the Declaration of Yury Kapgan is a publicly available article published
17 in the Silicon Valley Business Journal on April 6, 2021 and available at

18 https://www.bizjournals.com/sanjose/news/2021/04/06/archer-aviation-discloses-government-
19 probe.html

20          5.     Exhibit 5 to the Declaration of Yury Kapgan is a Form 8-K disclosure from Atlas
21 Crest Investment Corp., dated April 7, 2021 and filed with the SEC and made publicly available on

22 the SEC’s webpage at https://www.sec.gov/edgar/browse/?CIK=0001824502.

23          6.     Exhibit 6 to the Declaration of Yury Kapgan is an excerpted Form S-4/A disclosure
24 from Atlas Crest Investment Corp., dated June 4, 2021 and filed with the SEC and made publicly

25 available on the SEC’s webpage at https://www.sec.gov/edgar/browse/?CIK=0001824502.

26          7.     Exhibit 7 to the Declaration of Yury Kapgan is an excerpted Form S-4/A disclosure
27 from Atlas Crest Investment Corp., dated June 7, 2021 and filed with the SEC and made publicly

28 available on the SEC’s webpage at https://www.sec.gov/edgar/browse/?CIK=0001824502.

                                                      1                         Case No. 3:21-cv-02450-WHO
                                                               PLAINTIFF WISK’S REQUEST FOR JUDICIAL NOTICE
      Case 3:21-cv-02450-WHO Document 115 Filed 07/27/21 Page 3 of 6




 1         8.     Exhibit 8 to the Declaration of Yury Kapgan is an excerpted Form S-4/A disclosure
 2 from Atlas Crest Investment Corp., dated July 1, 2021 and filed with the SEC and made publicly

 3 available on the SEC’s webpage at https://www.sec.gov/edgar/browse/?CIK=0001824502.

 4

 5 DATED: July 27, 2021                      Respectfully submitted,

 6                                           QUINN EMANUEL URQUHART & SULLIVAN, LLP
 7

 8                                              By /s/ Yury Kapgan
                                                  Yury Kapgan
 9                                                Robert M. Schwartz
                                                  Michael T. Zeller
10                                                Patrick Schmidt
                                                  Michael LaFond
11

12                                           Attorneys for Plaintiff Wisk Aero LLC

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    2                        Case No. 3:21-cv-02450-WHO
                                                            PLAINTIFF WISK’S REQUEST FOR JUDICIAL NOTICE
          Case 3:21-cv-02450-WHO Document 115 Filed 07/27/21 Page 4 of 6




 1   I.      LEGAL STANDARD
 2           When ruling on a motion to dismiss, “courts must consider the complaint in its entirety, as

 3 well as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in

 4 particular, documents incorporated into the complaint by reference, and matters of which a court

 5 may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 322 (2007)

 6 (citation omitted). A court may take judicial notice of relevant facts that are “not subject to

 7 reasonable dispute because it … can be accurately and readily determined from sources whose

 8 accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). A court “must take judicial

 9 notice if a party requests it and the court is supplied with the necessary information.” Fed. R. Evid.

10 201(c)(2). Separately, a court may consider materials the complaint relies upon under the

11 judicially-created doctrine of incorporation by reference. Khoja v. Orexigen Therapeutics, Inc., 899

12 F.3d 988, 1002 (9th Cir. 2018).

13 II.       ARGUMENT
14           The Court should consider the exhibits to the Declaration of Yury Kapgan when ruling on

15 Wisk’s Motion to Strike and to Dismiss for the following reasons:

16           Exhibits 1 & 2: Wisk’s Blog Posts and Press Release. Exhibits 1 and 2 are two blog posts
17 and a press release published on Wisk’s webpage, announcing the filing of this lawsuit and Archer’s

18 disclosure of a federal investigation related to this lawsuit. These exhibits are the proper subject of
19 judicial notice in ruling on a motion to dismiss because they were included as Exhibits 1 and 2 to

20 Defendant Archer’s Answer and Counterclaims (Dkt. 31), cited throughout those counterclaims and

21 form “the basis of the plaintiff’s claim.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002

22 (9th Cir. 2018). They are also independently the proper subject of judicial notice because they are

23 published on a publicly available website. Rock the Vote v. Trump, No. 20-CV-06021-WHO, 2020

24 WL 6342927, at *3 n.1 (N.D. Cal. Oct. 29, 2020); see also In re Facebook, Inc. Sec. Litig., 477 F.

25 Supp. 3d 980, 1010 (N.D. Cal. 2020) (holding Facebook’s blog post was “a publicly available

26 document, available on a publicly accessible website, it is capable of accurate and ready
27 determination from sources whose accuracy cannot reasonably be questioned, and it is thus subject

28 to judicial notice”) (citations omitted).

                                                       3                         Case No. 3:21-cv-02450-WHO
                                                                PLAINTIFF WISK’S REQUEST FOR JUDICIAL NOTICE
       Case 3:21-cv-02450-WHO Document 115 Filed 07/27/21 Page 5 of 6




 1          Exhibits 3 & 4: Published News Articles Regarding This Litigation. Exhibits 3 and 4 are
 2 news articles published in the New York Times and Silicon Valley Business Journal covering the

 3 filing of this lawsuit and Archer’s disclosure of a federal investigation related to Wisk’s allegations.

 4 These articles are the proper subject of judicial notice in ruling on the legal sufficiency of a

 5 defamation claim because they reflect what has been publicly reported about this lawsuit and the

 6 associated federal investigation as of April 6, 2021. See In re Tesla, Inc. Sec. Litig., 477 F. Supp.

 7 3d 903, 921 (N.D. Cal. 2020) (taking judicial notice of news articles to show what information was

 8 publicly available at that time); Sgarlata v. PayPal Holdings, Inc., No. 17-CV-06956-EMC, 2018

 9 WL 6592771, at *6 (N.D. Cal. Dec. 13, 2018) (same). Wisk does not request that the Court accept

10 the full contents of these articles as true, but only take judicial notice that the information disclosed

11 therein was publicly available as of April 6, 2021. In re Adobe Sys., Inc. Priv. Litig., 66 F. Supp. 3d

12 1197, 1207 n.2 (N.D. Cal. 2014) (“The Court may take judicial notice of [three newspaper articles]

13 as indication of what was in the public realm, but not for the veracity of any arguments or facts

14 contained within.”).

15          Exhibits 5, 6, 7 & 8: Atlas Crest Public SEC Filings. Exhibits 5, 6, 7, and 8 are corporate
16 disclosure forms filed by Atlas Crest Investment Corp. with the Securities and Exchange

17 Commission. Each of these documents is the proper subject of judicial notice because they are

18 public filings of record, contain information about Defendant and Counterclaimant Archer, and not
19 subject to reasonable dispute under Rule 201(b). See, e.g., In re Copper Mountain Sec. Litig., 311

20 F. Supp. 2d 857, 863 (N.D. Cal. 2004) (taking judicial notice of SEC filings); Wynn v. Chanos, 75

21 F.Supp.3d 1228, 1235, 2014 WL 7186981, *5 (N.D.Cal. Dec. 16, 2014) (“SEC forms such as a

22 Form 8–K or Form 10–K are matters of public record and may be subject to judicial notice.”)

23 Gerritsen v. Warner Bros. Ent. Inc., 112 F. Supp. 3d 1011, 1031 (C.D. Cal. 2015) (“Courts can

24 consider securities offerings and corporate disclosure documents that are publicly available.”);

25 Paralyzed Veterans of Am. v. McPherson, No. C 06–4670, 2008 WL 4183981, *5 (N.D. Cal. Sept.

26 8, 2008) (“Information on government agency websites has often been treated as properly subject to
27 judicial notice”).

28

                                                        4                         Case No. 3:21-cv-02450-WHO
                                                                 PLAINTIFF WISK’S REQUEST FOR JUDICIAL NOTICE
      Case 3:21-cv-02450-WHO Document 115 Filed 07/27/21 Page 6 of 6




 1 III.    CONCLUSION
 2         For the foregoing reasons, Wisk respectfully requests the Court consider these materials in

 3 connection with Wisk’s Motion to Strike and to Dismiss Defendant and Counterclaimant’s First,

 4 Second, Third, and Fourth Counterclaims.

 5

 6

 7 DATED: July 27, 2021                       Respectfully submitted,

 8                                            QUINN EMANUEL URQUHART & SULLIVAN, LLP
 9

10                                               By /s/ Yury Kapgan
                                                   Yury Kapgan
11                                                 Robert M. Schwartz
                                                   Michael T. Zeller
12                                                 Patrick Schmidt
                                                   Michael LaFond
13

14                                            Attorneys for Plaintiff Wisk Aero LLC

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                     5                         Case No. 3:21-cv-02450-WHO
                                                              PLAINTIFF WISK’S REQUEST FOR JUDICIAL NOTICE
